Title: To Benjamin Franklin from Dominique-Louis Ethis de Corny, 8 December 1781
From: Corny, Dominique-Louis Ethis de
To: Franklin, Benjamin


Monsieur
Paris Le 8 Xbre. 1781
Je me proposais D’avoir l’honneur de Voir votre Excellençe demain matin, avec Le Deputé De La compagnie De Metz qui fournit a Mr. Robert Morris Des effets Destinés au serviçe de L’honble congrés. Mais un rendés vous D’affaires contrarie mon projet, et m’empechera D’aller a Passy, comme je L’avois Esperé.
J’ay L’honneur de vous Envoyer Le nouveau Mémoire que cette compagnie présente, pour obtenir un petit adoucissement sur la déçision qu’Elle doit deja a votre bienveillance, Et un abonnement avec la ferme generale. Je prie votre Excellençe D’avoir La bonte De remettre ce memoire a M. Le Comte De Vergennes, Mardy, quand vous irés a Versailles, et De l’Engager a le faire parvenir avec un mot de recommandation a M. joly de fleury. Lorsque vous jugerés que ce renvoy sera fait je conduiray M. D’or chés le Ministre des finançes pour solliçiter de votre part, Et de la mienne une décision dont le résultat peut etre utile aux etats unis, Et favoriser le plan D’Economie que l’honble. Congrés se propose, En rendant ses operations moins dispendieuses.
Agrées L’hommage Du respect et De l’attachement avec lequel j’ay L’honneur D’etre, Monsieur, De Votre Excellence Le très humble et très obeissant serviteur
De Corny
S. E. M. franklin
 
Notation: Corny M. De. 8. Xbre. 1781.
